         Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________

DIONEA D., 1

                                       Plaintiff,                     DECISION AND ORDER
-vs-
                                                                      19-CV-6653 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________

                                        INTRODUCTION

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner”) denying

Plaintiff’s applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”). Both parties have moved for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). Pl.’s Mot., Mar. 25, 2020, ECF No.

12; Def.’s Mot., June 30, 2020, ECF No. 18. Plaintiff argues that the Commissioner’s

denial of her application for DIB and SSI benefits should be reversed because the

Commissioner’s decision is not supported by substantial evidence. The Commissioner

disputes Plaintiff’s contentions, and maintains that the ALJ’s decision is free of legal

error and supported by substantial evidence. For the reasons set forth below,




1  The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that,
“[e]ffective immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act,
42 U.S.C. § 405(g), in the United States District Court for the Western District of New York, any non-
government party will be identified and referenced solely by first name and last initial.”

                                                    1
        Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 2 of 15



Plaintiff’s motion for judgment on the pleadings [ECF No. 12] is denied, the

Commissioner’s motion [ECF No. 18] is granted, and the Clerk of Court is directed to

close this case.

                                 LEGAL STANDARD

       The law defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). In order to qualify for DIB benefits, the DIB claimant must satisfy the

requirements for a special insured status. 42 U.S.C. § 423(c)(1). In addition, the Social

Security Administration has outlined a “five-step, sequential evaluation process” to

determine whether a DIB or SSI claimant is disabled:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a “residual functional capacity” assessment,
       whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers
       of jobs in the national economy that the claimant can perform given the
       claimant's residual functional capacity, age, education, and work
       experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537

F.3d 117, 120 (2d Cir. 2008); 20 C.F.R. § 404.1520(a)(4)(i)–(v), § 416.920(a)(4)(i)–(v)).

       The claimant bears the burden of proof for the first four steps of the sequential

evaluation. 42 U.S.C. § 423(d)(5)(A); Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999).


                                           2
        Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 3 of 15



At step five, the burden shifts to the Commissioner only to demonstrate that there is

other work in the national economy that the claimant can perform. Poupore v. Asture,

566 F.3d 303, 306 (2d Cir. 2009).

                              PROCEDURAL HISTORY

      The Court assumes the reader’s familiarity with the facts and procedural

history in this case, and therefore addresses only those facts and issues which bear

directly on the resolution of the motions presently before the Court.

      Plaintiff filed her DIB and SSI applications on January 14, 2016, alleging an

onset date of September 29, 2015. Transcript (“Tr.”), 76, Dec. 4, 2019, ECF No. 7-3.

In her applications, Plaintiff alleged that her ability to work was limited by a left eye

hemorrhage, depression, anxiety, diabetes, mental health, and high blood pressure.

Tr. 76–77. On May 16, 2016, the Commissioner notified Plaintiff of the determination

that Plaintiff was not disabled, and that she did not qualify for either DIB or SSI

benefits. Tr. 75. Thereafter, Plaintiff requested a hearing before an Administrative

Law Judge (“ALJ”). Tr. 97.

      Plaintiff’s request was approved, and the hearing was held in Rochester, New

York on June 26, 2018. Tr. 32. Plaintiff appeared with her counsel, and an impartial

vocational expert was also present. Tr. 32. Prior to the hearing, Plaintiff’s counsel

submitted a “prehearing memorandum” in which he summarized Plaintiff’s claim:

      The record as a whole supports that the claimant cannot perform full-
      time competitive work on a regular and continuing basis due to
      exertional and nonexertional limitations caused by the combination of
      her severe physical and mental conditions during the closed period from


                                           3
        Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 4 of 15



      January 21, 2014 to March 1, 2018 . . . . The frequency of her [uveitis]
      flares, periods of depression/anxiety, and uncontrolled hypertension
      during the closed period support her inability to sustained work, and she
      should be found disabled at Step 5 based upon the severity of her
      symptoms during this time frame.

Tr. 273–74.

      At the hearing, the ALJ noted that Plaintiff argued for a closed period ending

in March 2018, but pointed out that Plaintiff’s summary of earnings “shows $20,495

of earnings for that entire year of 2017. That’s quite a bit over [substantial gainful

activity].” Tr. 39. Thereafter, Plaintiff testified that she had been employed by Finger

Lakes DDSO, Easter Seals, and Cerebral Palsy of Rochester during 2017, and

maintained employment with the latter two organizations at the time of the hearing.

Tr. 44–51. Following the hearing, Plaintiff submitted paperwork to amend her alleged

period of disability benefits “to a closed period of disability of 9/29/2015 to 11/1/2016

for my [DIB] claim.” Ex. 2, Mar. 25, 2020, ECF No. 12-2.

      In his decision on August 22, 2018 denying DIB and SSI benefits to Plaintiff,

the ALJ found that Plaintiff met the special insured status requirements of the Social

Security Act through December 31, 2020. Tr. 17. At step one of the five-step

evaluation process, the ALJ found that Plaintiff engaged in substantial gainful

activity beginning January 1, 2017 and continuing through the date of the ALJ’s

decision. Tr. 17. However, the ALJ also found that there was a continuous 12-month

period during which Plaintiff did not engage in substantial gainful activity, namely

the onset date of September 29, 2015 through the end of 2016. Tr. 18.



                                           4
          Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 5 of 15



        At step two, the ALJ determined that Plaintiff has three severe impairments:

intermittent uveitis, 2 hypertension, and obesity. Tr. 18. The ALJ also found that

Plaintiff’s diabetes mellitus, sleep apnea, and kidney disease are non-severe. Tr. 18–

19. The ALJ then utilized the “special technique” required by 20 C.F.R. § 404.1520a, 3

and determined that Plaintiff’s alleged mental impairments of depression and

anxiety are non-severe. Tr. 19. In making this determination, the ALJ assigned

significant weight to the medical opinion of consultative psychological examiner

Adam Brownfield, Ph.D., who found “[n]o evidence of limitation in following and

understanding simple directions and instructions, performing simple tasks

independently, maintaining attention and concentration, maintaining a regular

schedule, learning new tasks, performing complex tasks independently, making

appropriative decisions, and relating adequately with others.” Tr. 385. Dr. Brownfield

found Plaintiff was “mildly limited [in] appropriately dealing with stress.” Tr. 385.

        The ALJ also gave partial weight to the opinion of non-examining state agency



2 According to Stedmans Medical Dictionary, uveitis is “[i]nflammation of the uveal tract: iris, ciliary
body, and choroid.” “Uveitis,” Stedmans Medical Dictionary 963280 (database updated Nov. 2014). In
layman’s terms, “[u]veitis is “swelling and irritation of the . . . . the middle layer of the eye.” Francisco
v. Comm'r of Soc. Sec., No. 13CV1486 TPG DF, 2015 WL 5316353, at *2 (S.D.N.Y. Sept. 11, 2015).

3 The listings of specific mental impairments in 20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00 (“App’x 1
§ 12.00”) provide the ALJ with detailed guidance for application of the “special technique.” Generally,
a claimant must satisfy at least two classes of criteria to justify a finding of a mental disorder.
“Paragraph A” criteria include the “the medical criteria that must be present in [a claimaint’s] medical
evidence” to indicate a particular disorder (e.g., the mental disorder of “schizophrenia” requires that
the evidence include medical documentation of hallucinations or another similar symptom). App’x 1 §
12.00A(2)(a). “Paragraph B” criteria are the four functional areas of (1) understand, remember, or
apply information; (2) interact with others; (3) concentrate, persist, or maintain pace; and (4) adapt or
manage oneself. App’x 1 § 12.00A(2)(b). “Paragraph C” criteria are used to evaluate whether a claimant
has a “serious and persistent” mental disorder.

                                                     5
         Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 6 of 15



psychological consultant Dr. Ochoa, who concluded on April 26, 2016, that Plaintiff

was “without substantial limitation” in the functional areas of understanding and

memory, concentration and persistence, and social interaction, but had some

difficulty with adaptation. Tr. 387. The ALJ noted that Plaintiff was referred to a

partial hospitalization program in September 2016, but that she was discharged later

that month “admitting to a decrease in her depression and anxiety.” Tr. 20. He noted,

too, that by December 2016, Plaintiff was working three jobs and had been more

active. Tr. 20.

       At step three, the ALJ found that Plaintiff’s uveitis, hypertension, and obesity

do not meet or medically equal the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, App’x 1. Tr. 22. Then, before proceeding to step four, the

ALJ carefully considered the entire record and determined that Plaintiff had the

residual functional capacity 4 (“RFC”) to perform the full range of light work as

defined in 20 C.F.R. § 404.1567(b). Tr. 24. Based on this RFC, on Plaintiff’s age,

education, and experience, and on the testimony of the impartial VE, at step four the

ALJ found that Plaintiff is able to perform her past relevant work as an assistant

resident manager. Tr. 25. Hence, the ALJ found Plaintiff was not disabled for the

purposes of DIB or SSI. Tr. 30.

       On July 10, 2019, the Social Security Administration’s Appeals Council denied

Plaintiff’s request for further review of the ALJ’s decision. Tr. 1. The ALJ’s decision


4 “Residual functional capacity” (“RFC”) means the most that the claimant can still do in a work
setting despite the limitations caused by the claimant’s impairments. 20 C.F.R. § 404.1545, § 416.945.

                                                  6
        Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 7 of 15



thus became the “final decision” of the Commissioner subject to judicial review under

42 U.S.C. § 405(g).

                                    DISCUSSION

      Plaintiff maintains that the Commissioner’s decision denying her DIB and SSI

benefits must be remanded for further administrative proceedings because the ALJ

failed to properly evaluate Plaintiff’s mental health impairments, and failed to

properly evaluate the functional effects of Plaintiff’s eye condition. Pl. Mem. of Law,

14–26, Mar. 25, 2020, ECF No. 12-1.

      42 U.S.C. § 405(g) defines the process and scope of judicial review of the final

decision of the Commissioner on whether a claimant has a “disability” that would

entitle him or her to DIB and SSI benefits. See also 42 U.S.C. § 1383(c)(3). “The entire

thrust of judicial review under the disability benefits law is to ensure a just and

rational result between the government and a claimant, without substituting a

court's judgment for that of the Secretary, and to reverse an administrative

determination only when it does not rest on adequate findings sustained by evidence

having rational probative force.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(internal citation and quotation marks omitted).

      Hence, it is not the reviewing court's function to determine de novo whether

the claimant is disabled. Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 447 (2d

Cir. 2012). Rather, the reviewing court must first determine “whether the

Commissioner applied the correct legal standard[s].” Tejada v. Apfel, 167 F.3d 770,



                                           7
        Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 8 of 15



773 (2d Cir. 1999). Provided the correct legal standards are applied, the court’s review

is deferential: a finding by the Commissioner is “conclusive” if it is supported by

“substantial evidence.” 42 U.S.C. § 405(g).

      “[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for

such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). Substantial evidence is defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938)). The substantial evidence standard

means that once an ALJ finds facts, we can reject those facts “only if a reasonable

factfinder would have to conclude otherwise.” Brault, 683 F.3d at 448 (citation

omitted). To determine whether a finding, inference or conclusion is supported by

substantial evidence, “[t]he Court carefully considers the whole record, examining

evidence from both sides ‘because an analysis of the substantiality of the evidence

must also include that which detracts from its weight.’” Tejada, 167 F.3d at 774

(quoting Quinones v. Chater, 117 F.3d 29, 33 (2d Cir. 1997)).

The ALJ’s Evaluation of Plaintiff’s Mental Impairments

      As indicated above, the ALJ decided that “[b]ecause the [Plaintiff’s] medically

determinable mental impairments cause no more than ‘mild’ limitation in any one of

the functional areas, they are non-severe.” Tr. 21 (citing 20 C.F.R. § 404.1520a(d)(1)).

In reaching this conclusion, the ALJ gave significant weight to the opinion of the



                                           8
        Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 9 of 15



consultative psychological examiner, Dr. Brownfield, and partial weight to the

opinion of Dr. Ochoa, the non-examining state agency psychological consultant. Tr.

19–20. Thereafter, the ALJ found Plaintiff had the RFC to perform the full range of

light work. Tr. 22. Plaintiff argues the ALJ’s evaluation of her mental impairments

should be reversed because the ALJ (1) relied on the “stale” medical opinions of Dr.

Brownfield and Dr. Ochoa, (2) “cherry-picked” from the evidence of record, and (3)

failed to include any limitations related to Plaintiff’s mental impairments in his RFC

determination. Pl. Mem. of Law at 14–21.

      At the outset, the Court notes that there is no unqualified rule that a medical

opinion is superseded by additional material in the record. Camille v. Colvin, 652 F.

App'x 25, 28 n.4 (2d Cir. 2016). See also Whitehurst v. Berryhill, No. 1:16-CV-01005-

MAT, 2018 WL 3868721, at *4 (W.D.N.Y. Aug. 14, 2018) (“The mere passage of time

does not render an opinion stale.”). However, “[a] medical opinion may be stale if it

does not account for a plaintiff's deteriorating condition,” or fails to account for

subsequent medical records and treatment notes which detail plaintiff's significant

pain and other limitations. Jeffords v. Comm'r of Soc. Sec., No. 17-CV-1085-MJR,

2019 WL 1723517, at *6-7 (W.D.N.Y. Apr. 18, 2019) (citations omitted). Where an

ALJ relies upon a stale opinion with little other supporting evidence, a reviewing

court may find that the ALJ’s decision is not supported by substantial evidence. See,

e.g., Hidalgo v. Bowen, 822 F.2d 294, 298 (2d Cir. 1987) (finding the Commissioner’s

decision was not supported by substantial evidence where the medical opinion upon



                                          9
       Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 10 of 15



which the Commissioner relied was based on an incomplete record).

      After considering the whole record in the present case, and examining evidence

from both sides, the Court finds that the ALJ’s decision was supported by substantial

evidence. After a full consultative psychological examination of Plaintiff, Dr.

Brownfield concluded, in April 2016, that “[t]he results of the evaluation appear to be

consistent with psychiatric problems, but . . . [not] significant enough to interfere with

[Plaintiff]’s ability to function on a daily basis.” Tr. 385. Similarly, non-examining

state psychological consultant Dr. Ochoa reviewed Plaintiff’s health records through

April 2016, and opined that her only significant mental functional limitation was that

she “exhibits some difficulty with adaptation but is able to cope with basic changes

and make routine decisions.” Tr. 85. In addition, Plaintiff reported on October 11,

2016 that she had interviewed for a job (Tr. 1136), on October 20, 2016 that she

continued to interview for jobs (Tr. 1162), and on October 27, 2016 that the following

week she was set to “begin training for relief positions at three different agencies”

(Tr. 1188). In his decision, the ALJ noted that Plaintiff had been working those three

jobs as of December 2016. Tr. 20

      Treatment notes from Plaintiff’s primary care provider, and Plaintiff’s

subsequent “partial hospitalization,” are not of such weight as to render the evidence

that the ALJ relied upon as unsubstantial. Notes from Plaintiff’s primary care

provider include such comments as “unable to return to work at this time” (Tr. 550,

note from 12/31/2015), and “[p]atient remains temporarily, completely disabled based



                                           10
       Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 11 of 15



on her depression and anxiety symptoms . . . . I think she will be out of work at least

until November 1, 2016” (Tr. 521, from June 2, 2016). Further, in September 2016,

Plaintiff was referred to Strong Behavioral Health’s partial hospitalization program

for approximately two weeks. See, e.g., Tr. 807. Nevertheless, the hospitalization was

an outpatient program, during which Plaintiff was “eagerly looking for work,” and

Plaintiff’s mental status exams during and after that period show that apart from an

anxious affect and depressed mood, Plaintiff’s other mental functions appeared to be

within normal limits. See, e.g., 979, 1011, 1136. Moreover, the issue as to whether a

claimant meets the statutory definition of “disabled” – which requires a showing that

Plaintiff is unable to engage in any substantial gainful activity “for a continuous

period of not less than 12 months” – is reserved to the Commissioner. See 20 C.F.R.

404.1527(d)(1) (emphasis added).

      With respect to Plaintiff’s argument regarding the ALJ’s RFC determination,

the Court notes that “[an] RFC determination must account for limitations imposed

by both severe and nonsevere impairments.” Parker-Grose v. Astrue, 462 F. App'x 16,

18 (2d Cir. 2012) (citing 20 C.F.R. § 404.1545(a)(2), and § 416.945(a)(2)).

Notwithstanding the regulations, in this case the ALJ determined Plaintiff’s RFC

without accounting for the limitations that the ALJ found to have been caused by her

mental impairment. See Tr. 21. Thus, the ALJ committed legal error.

      However, the Court finds the legal error to be harmless. Here, the ALJ found

only one limitation caused by Plaintiff’s mental impairment: a “mild” limitation with



                                          11
       Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 12 of 15



respect to social interaction. This limitation would not have impacted the RFC

determination. See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998) (“Where

application of the correct legal standard could lead to only one conclusion, we need

not remand.”).

The ALJ’s Evaluation of Plaintiff’s Eye Condition

      Plaintiff also maintains that the ALJ failed to properly evaluate the functional

effects of Plaintiff’s eye condition. In particular, Plaintiff maintains that the

consultative medical examiner, Dr. Harbinder Toor, “did not formally assess

Plaintiff’s eye condition,” and hence that the ALJ impermissibly relied upon his own

lay opinion to determine the make the RFC determination relative to Plaintiff’s eyes.

Pl. Mem. of Law at 21–22. Plaintiff also argues that the ALJ’s RFC determination is

improper because he “did not conduct a function-by-function assessment” of Plaintiff’s

eye condition. Pl. Mem. of Law at 25.

      Ordinarily, where the record does not include a medical source statement

regarding the functional limitations caused by a claimant’s impairment, the ALJ

should request a medical source statement containing an opinion regarding the

claimant's residual capacity. See 20 C.F.R. §§ 404.1513(b)(6), 416.913(b)(6). Yet

“remand is not always required when an ALJ fails in his duty to request opinions,

particularly where, as here, the record contains sufficient evidence from which an

ALJ can assess the petitioner's residual functional capacity.” Tankisi v. Comm'r of

Soc. Sec., 521 F. App'x 29, 34 (2d Cir. 2013). In addition to a claimant’s medical



                                         12
       Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 13 of 15



history, including consultative exams if necessary, the ALJ considers “any statements

about what [the claimant] can still do that have been provided by medical sources,

whether or not they are based on formal medical examinations . . . . [as well as]

descriptions and observations of [the claimant’s] . . . including limitations that result

from [claimant’s] symptoms, such as pain, provided by [claimant, claimant’s] family,

neighbors, friends, or other persons. 20 C.F.R. § 404.1545(a)(3).

      The Court finds that, in the present case, the record contains sufficient

evidence from which an ALJ can assess Plaintiff’s residual functional capacity with

respect to her eyes. Tankisi, 521 F. App'x at 34. Treatment records from Plaintiff’s

visit to the ophthalmologist on September 28, 2015 indicate that Plaintiff reported

she started having double vision three to four times a day for two weeks prior to her

visit, but that “[s]he can blink it away.” Tr. 390. The ophthalmologist noted that there

was a large hemorrhage beneath the optic nerve on Plaintiff’s left eye, and that it was

likely related to uncontrolled blood pressure from her underlying diabetes or

hypertension. Tr. 466.

      At her follow-up appointment in November 2015, the ophthalmologist noted

that the hemorrhage was still present, and that Plaintiff still experienced double

vision at a distance, but expected it to resolve as Plaintiff got her blood pressure under

control with her primary care doctor. Tr. 462. At an April 2016 visit, the double vision

occurred only occasionally, at night or when Plaintiff was tired, but the issue with

her left eye persisted. Tr. 458. Nonetheless, Plaintiff did not complain of eye issues



                                           13
        Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 14 of 15



during her consultative medical examination with Dr. Toor during the same month,

and Dr. Toor found no irregularities with her eyes. Tr. 377–380.

        By October 2016, Plaintiff reported that she had some eye pain, but was “not

experiencing symptoms currently.” Tr. 452. Then, in December 2016, Plaintiff was

diagnosed with anterior uveitis. Tr. 449. Nevertheless, the record shows – as

indicated above – that at the same time as she was diagnosed with anterior uveitis,

Plaintiff began to work at three jobs, two of which she maintained through her

hearing before the ALJ. In September 2017, for instance, Plaintiff’s primary care

physician noted that Plaintiff “is not ready to have unrestricted work hours,” but that

she could work a “40 [hour] work week and no more than 8 [hours each] day.” Tr.

1451.

        At the hearing, Plaintiff’s attorney asked whether her eye condition affected

Plaintiff’s attendance at work. Tr. 60. Plaintiff admitted that it had, and stated that

she was a per diem employee, so she just didn’t pick a shift if she had a flare up. Tr.

60. While the ALJ noted that this may have led to Plaintiff’s being pulled from work

from early 2018 to March 2018 (Tr. 17–18), it is not sufficient to demonstrate that

Plaintiff was unable to perform substantial gainful activity for a continuous period of

twelve months or more.

                                   CONCLUSION

        For the foregoing reasons, it is hereby ORDERED that Plaintiff’s motion for

judgment on the pleadings [ECF No. 12] is denied, the Commissioner’s motion [ECF



                                          14
       Case 6:19-cv-06653-CJS Document 21 Filed 03/08/21 Page 15 of 15



No. 18] is granted, and the Clerk of Court is directed to close this case.

DATED:       March 8, 2021
             Rochester, New York



                                        ___________________________
                                        CHARLES J. SIRAGUSA
                                        United States District Judge




                                           15
